Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 08/21/2022. In virtue of this communication, claims 1-7, 9-11 filed on 08/12/2022 are currently pending in the instant application. 
Claims 1-2, 4-7 are amended. 
Claim 8 has been canceled.
Claims 9-11 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
 

Claim Objections
Claim 5 objected to because of the following informalities:  
Claim 5 newly amended limitation is duplicated of the previously disclosed limitation.
 Appropriate correction is required.
                                        
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP2009237776), further in view of Ikeda (JP2009116394).

As per claim 1, A driving assistance device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instruction to: “detect a direction of a line of sight of a driver of a moving body;”(Refer to Ishibashi page 2, last paragraph discloses a line-of-sight detection unit that detects a driver's line-of-sight direction.)
 “ detect a position of an obstacle in environs of the moving body;”(Refer to Ishibashi page 2, last paragraph discloses an obstacle detection unit that detects an obstacle ahead of the vehicle.)
“assess a look at the obstacle by the driver based on the direction of the line of sigh, the position of the obstacle and a type of look by which the driver saw the obstacle, and” (Refer to Ishibashi page 3, discloses the driver's burden is increased, for example, when the operation of driving devices such as a steering, an accelerator, and a brake is busy, or when the scenery in front of the vehicle changes rapidly. As the degree of burden increases, the visual search function for recognizing an obstacle decreases, and the risk of overlooking the obstacle tends to increase. Ishibashi, page 10 paragraph 10 discloses the degree of oversight risk is calculated based on the oversight probability at the detection position coordinates corresponding to the obstacle detection direction in the oversight probability map with the driver's line-of-sight direction as the origin. And according to the risk of oversight, a safe driving support device such as an automatic brake is controlled. the control example of the safe driving support device when the risk of oversight is determined in two stages of “high” and “low” has been described. Ishibashi page 3 discloses As the degree of burden increases, the visual search function for recognizing an obstacle decreases, and the risk of overlooking the obstacle tends to increase. Page 4 paragraph 8 discloses the safe driving support device 2 include a combination of one or more of an automatic brake device, an automatic steering device, and voice guidance that operate to avoid a collision with an obstacle in front of or around the vehicle. The voice guidance may generate a simple alarm sound, or may notify the danger of collision by voice. Page 10 paragraph 10 discloses the degree of oversight risk is calculated based on the oversight probability at the detection position coordinates corresponding to the obstacle detection direction in the oversight probability map with the driver's line-of-sight direction as the origin. And according to the risk of oversight, a safe driving support device such as an automatic brake is controlled. the control example of the safe driving support device when the risk of oversight is determined in two stages of “high” and “low” has been described. page 3, paragraph 3, discloses the driver's burden is increased, for example, when the scenery in-front of the vehicle changes rapidly. As the degree of burden increases, the visual search function for recognizing an obstacle decreases, and the risk of overlooking the obstacle tends to increase.)
However Ishibashi does not explicitly disclose the following which would have been obvious in view of Ikeda from similar field of endeavor “ and determine at least one of whether or not a warning needs to be issued to the driver and a level of the warning, based on the assessment result.”  (Refer to Ikeda page 4 last paragraph and page 5 first paragraph disclose in step S10, the warning control unit 15b calculates a collision prediction time of the vehicle C against the obstacle, which is calculated in step S2, and is shorter than a predetermined time (t1 or t2), and the line-of-sight direction of the driver 40 detected in step S3. Is not in the direction of the obstacle. If the determination in step S10 is NO, the process returns as it is. If the determination in step S10 is YES, the process proceeds to step S11, and the alarm control unit 15b activates the alarm device 20 to the driver 40. An alarm is issued and then the process returns.  By the processing operation in the control unit 15, when the predicted collision time of the vehicle C with respect to the obstacle detected by the radar device 1 is shorter than a predetermined time and the line-of-sight direction of the driver 40 is not the direction of the obstacle, the driver 40 An alarm is issued, which causes the driver 40 to face the obstacle, recognizing the obstacle and avoiding a collision with the obstacle. If the driver 40 does not avoid collision and the predicted collision time becomes shorter than the set time, the wheel brake actuating means 21 is activated to stop the vehicle C from colliding with an obstacle.) 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Ikeda technique of alarm device for vehicle into Ishibashi technique to provide the known and expected uses and benefits of Ikeda technique over vehicle surrounding monitoring technique of Ishibashi. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ikeda to Ishibashi in order to improve the safety as much as possible. (Refer to Ikeda page 2, paragraph 4.)
Claim 7 has been analyzed and is rejected for the reasons indicated in claim 1 above.

As per claim 4, in view of claim 1, “wherein determining the at least one of whether or not the warning needs to be issued to the driver and the level of the warning comprises determining the at least one of whether or not the warning needs to be issued to the driver and the level of the warning based on a relationship between the state of the moving body and the position of the obstacle.”  (Refer to Ikeda page 4 last paragraph and page 5 first paragraph disclose In step S10, the warning control unit 15b calculates a collision prediction time of the vehicle C against the obstacle, which is calculated in step S2, and is shorter than a predetermined time (t1 or t2), and the line-of-sight direction of the driver 40 detected in step S3. Is not in the direction of the obstacle. If the determination in step S10 is NO, the process returns as it is. If the determination in step S10 is YES, the process proceeds to step S11, and the alarm control unit 15b activates the alarm device 20 to the driver 40. An alarm is issued and then the process returns.  By the processing operation in the control unit 15, when the predicted collision time of the vehicle C with respect to the obstacle detected by the radar device 1 is shorter than a predetermined time and the line-of-sight direction of the driver 40 is not the direction of the obstacle, the driver 40 An alarm is issued, which causes the driver 40 to face the obstacle, recognizing the obstacle and avoiding a collision with the obstacle. If the driver 40 does not avoid collision and the predicted collision time becomes shorter than the set time, the wheel brake actuating means 21 is activated to stop the vehicle C from colliding with an obstacle.) 

As per claim 5, in view of claim 1, “wherein assessing comprises:
determining assessment criteria of the look at the obstacle by the driver based on at least one of time, location, weather, a state of the moving body, and a state of the driver, and the assessment criteria comprises at least one coefficient that is determined based on at least one of the time, the location, the weather, the state of the moving body, and the state of the driver.” (Refer to Ishibashi page 3, discloses the driver's burden is increased, for example, when the operation of driving devices such as a steering, an accelerator, and a brake is busy, or when the scenery in front of the vehicle changes rapidly. As the degree of burden increases, the visual search function for recognizing an obstacle decreases, and the risk of overlooking the obstacle tends to increase.)

As per claim 9, in view of claim 1, Ishibashi as modified by Ikeda discloses “wherein the at least one processor is configured to execute the instructions to determine the level of warning to the driver, based on the assessment result” Refer to Ikeda page 4 last paragraph and page 5 first paragraph disclose in step S10, the warning control unit 15b calculates a collision prediction time of the vehicle C against the obstacle, which is calculated in step S2, and is shorter than a predetermined time (t1 or t2), and the line-of-sight direction of the driver 40 detected in step S3. Is not in the direction of the obstacle. If the determination in step S10 is NO, the process returns as it is. If the determination in step S10 is YES, the process proceeds to step S11, and the alarm control unit 15b activates the alarm device 20 to the driver 40. An alarm is issued and then the process returns.  By the processing operation in the control unit 15, when the predicted collision time of the vehicle C with respect to the obstacle detected by the radar device 1 is shorter than a predetermined time and the line-of-sight direction of the driver 40 is not the direction of the obstacle, the driver 40 An alarm is issued, which causes the driver 40 to face the obstacle, recognizing the obstacle and avoiding a collision with the obstacle. If the driver 40 does not avoid collision and the predicted collision time becomes shorter than the set time, the wheel brake actuating means 21 is activated to stop the vehicle C from colliding with an obstacle. Examiner notes the vehicle disclosed by Ikeda has control unit, calculation unit, alarm unit, the control unit would be interpreted as a processor that controls the assessment, calculation and warning to the driver.) 
As per claim 10, in view of claim 1, Ishibashi as modified by Ikeda discloses “wherein the type of look is a direct look, a look through a mirror or a look through monitor screen” (Ikeda, page 3, lines 45-48, discloses Subsequently, the gaze direction (gaze direction) of the driver 40 is detected on the basis of the corneal refl ection point and the head-face direction, and the gaze direction thus detected and a predetermined position (front) inside and outside the vehicle C stored in advance. Based on predetermined positions set in a plurality of positions on the glass 25, mounting positions of the rearview mirrors, mounting positions of the left and right door mirrors, a disposition position of the display provided on the instrument panel, a disposition position of the speedometer of the meter unit, etc.) Thus, the gaze point of the driver 40 is detected.)


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP2009237776), further in view of Ikeda (JP2009116394), further in view of Morimura (US 2018/0297520.)

As per claim 3, in view of claim 1, However Ishibashi as modified by Ikeda does not explicitly disclose the following which would have been obvious in view of Morimura from similar field of endeavor “wherein the at least one processor is configured to execute the instruction to determine that the driver saw an obstacle about which a warning is being issued in a video displayed by a video presentation device when the line of sight of the driver is directed towards the video presentation device.”  (Refer to Morimura ¶ [0019] discloses having the display unit display the warning screen which guides the driver's eyes to a direction of the warning object. ¶[0020] discloses the warning screen which guides the driver's eyes only to the direction of one of the candidates whose collision time period is the shortest between the first candidate and the second candidate (i.e., only to the direction of one candidate with the shortest collision time period from the first candidate and the second candidate.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Morimura technique of alarm device for vehicle into Ishibashi as modified by Ikeda technique to provide the known and expected uses and benefits of Morimura technique over vehicle surrounding monitoring technique of Ishibashi as modified by Ikeda. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Morimura to Ishibashi as modified by Ikeda in order to improve the safety as much as possible. (Refer to Morimura page 2, paragraph 4.)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP2009237776), further in view of Ikeda (JP2009116394), further in view of Hampiholi (US 2016/0267335)

As per claim 11, in view of claim 1, Ishibashi as modified by Ikeda does not explicitly disclose the following which would have been obvious in view of Hampiholi from similar field of endeavor “wherein the at least one processor is configured to execute the instruction to assess the look at the obstacle by the driver based on: the direction of the line of sight; the position of the obstacle; and a period of time during which the driver saw the obstacle or a number of times that the driver saw the obstacle” (Hampiholi, ¶[0085], discloses the vehicle speed is above the speed threshold, and the gaze direction of the driver intersected the current location of each of the at least one objects within a threshold time period and for a threshold duration.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Hampiholi technique into Ishibashi as modified by Ikeda technique to provide the known and expected uses and benefits of Hampiholi technique over vehicle surrounding monitoring technique of Ishibashi as modified by Ikeda. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Hampiholi to Ishibashi as modified by Ikeda in order to increase the driver safety by providing a better assessment of situation using all the available factors. Refer to Hampiholi, ¶[0002].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi et al. (JP2009237776).

As per claim 6, A driving situation information acquisition system comprising: “an on-board system that is to be mounted on a moving body;” (Refer to Ishibashi page 3, paragraph 5, discloses the vehicle-mounted photographing unit, page 13, paragraph 8 discloses It is a flowchart explaining the operation control of a vehicle-mounted safe driving assistance apparatus.)
“and a driving situation information acquisition device that communicates with the on-board system,”(Refer to Ishibashi page 4, paragraph2, discloses the obstacle detection unit extracts a traveling lane ahead of the host vehicle from an image ahead of the vehicle imaged by the vehicle-mounted imaging unit, and the oversight risk degree calculating unit includes the inside of the traveling lane. The risk of oversight when an obstacle is detected is corrected to be higher. Page 13, paragraph 8 discloses explaining the operation control of a vehicle-mounted safe driving assistance apparatus. It is a time chart which shows the remaining time until a collision.)
“ wherein the on-board system comprises: a line-of-sight direction detection camera that captures an image of a face of a driver of the moving body;”(Refer to Ishibashi page 4, paragraph 5, discloses a line-of-sight detection unit 11 that detects a driver's line-of-sight direction or face direction. Further paragraph 15 discloses First, the line-of-sight detection unit 11 detects the line-of-sight direction or the face direction of the driver based on image data captured by the line-of-sight detection camera 6 (S1). The line-of-sight detection unit 11 may detect only one of the driver's line-of-sight direction and the face direction, or may detect both.)
 “and an obstacle sensor for detecting an obstacle in environs of the moving body,”(Refer to Ishibashi page 2, last paragraph discloses an obstacle detection unit that detects an obstacle ahead of the vehicle. Page 5, paragraph 4 discloses a front image is acquired by the front monitoring camera 5 (S41).Next, the obstacle detection device 7 extracts obstacles such as pedestrians from the front image (S42).)
 “and 4PRELIMINARY AMENDMENTAttorney Docket No.: Q254540Appln. No.: National Stage Entry of PCT/JP2018/037039wherein the driving situation information acquisition device comprises: at least one memory configured to store instructions; and at least one processor configured to execute the instruction to:  detect a direction of a line of sight of the driver based on the image of the face of the driver;” (Refer to Ishibashi page 4, paragraph 5, discloses a line-of-sight detection unit 11 that detects a driver's line-of-sight direction or face direction. Further paragraph 15 discloses First, the line-of-sight detection unit 11 detects the line-of-sight direction or the face direction of the driver based on image data captured by the line-of-sight detection camera 6 (S1). The line-of-sight detection unit 11 may detect only one of the driver's line-of-sight direction and the face direction, or may detect both.)
 “detect a position of the obstacle in the environs of the moving body based on sensing data from the obstacle sensor;”(Refer to Ishibashi page 4, paragraph 9, discloses a conventionally known obstacle detection technique using a radar or a camera can be used. Then, the operation control unit 16 activates the safe driving support device 2 such as an automatic brake when the possibility of a collision between the obstacle detected by the obstacle detection unit 12and the host vehicle exceeds a predetermined threshold. . The possibility of a collision is determined using any suitable parameters such as the distance from the host vehicle to the obstacle, the approach speed of the obstacle, and the probability that the obstacle and the predicted position of the host vehicle overlap after a predetermined time.)
“assess a look at the obstacle by the driver based on the direction of the line of sigh, the position of the obstacle and a type of look by which the driver saw the obstacle, and” (Refer to Ishibashi page 3, discloses the driver's burden is increased, for example, when the operation of driving devices such as a steering, an accelerator, and a brake is busy, or when the scenery in front of the vehicle changes rapidly. As the degree of burden increases, the visual search function for recognizing an obstacle decreases, and the risk of overlooking the obstacle tends to increase. Ishibashi, page 10 paragraph 10 discloses the degree of oversight risk is calculated based on the oversight probability at the detection position coordinates corresponding to the obstacle detection direction in the oversight probability map with the driver's line-of-sight direction as the origin. And according to the risk of oversight, a safe driving support device such as an automatic brake is controlled. the control example of the safe driving support device when the risk of oversight is determined in two stages of “high” and “low” has been described. Ishibashi page 3 discloses As the degree of burden increases, the visual search function for recognizing an obstacle decreases, and the risk of overlooking the obstacle tends to increase. Page 4 paragraph 8 discloses the safe driving support device 2 include a combination of one or more of an automatic brake device, an automatic steering device, and voice guidance that operate to avoid a collision with an obstacle in front of or around the vehicle. The voice guidance may generate a simple alarm sound, or may notify the danger of collision by voice. Page 10 paragraph 10 discloses the degree of oversight risk is calculated based on the oversight probability at the detection position coordinates corresponding to the obstacle detection direction in the oversight probability map with the driver's line-of-sight direction as the origin. And according to the risk of oversight, a safe driving support device such as an automatic brake is controlled. the control example of the safe driving support device when the risk of oversight is determined in two stages of “high” and “low” has been described. page 3, paragraph 3, discloses the driver's burden is increased, for example, when the scenery in-front of the vehicle changes rapidly. As the degree of burden increases, the visual search function for recognizing an obstacle decreases, and the risk of overlooking the obstacle tends to increase.)

Allowable Subject Matter
                  Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claim 2.

Conclusions
 			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661